                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            DOCKET NO. 3:19CV699-GCM

 SIA YANG,                                                )
                                                          )
                        Plaintiff,                        )
                                                          )
 vs.                                                      )                  ORDER
                                                          )
 ANDREW SAUL, Commissioner of Social                      )
 Security,                                                )
                                                          )
                       Defendant.                         )




       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment and

the Commissioner’s Motion for Summary Judgment. Having carefully considered such motions

and reviewed the pleadings, the Court enters the following findings, conclusions, and Order.

                               FINDINGS AND CONCLUSIONS

I.     Administrative History

       Plaintiff filed an application for a period of disability and Disability Insurance Benefits.

Plaintiff’s claim was denied both initially and on reconsideration; thereafter, Plaintiff requested

and was granted a hearing before an administrative law judge (“ALJ”). After conducting a hearing,

the ALJ issued a decision which was unfavorable to Plaintiff, from which Plaintiff appealed to the

Appeals Council. Plaintiff’s request for review was denied and the ALJ’s decision affirmed by

the Appeals Council, making the ALJ’s decision the final decision of the Commissioner of Social

Security (“Commissioner”). Thereafter, Plaintiff timely filed this action.




                                                    1



        Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 1 of 10
II.      Standard of Review

         This Court’s review of the Commissioner’s determination is limited to evaluating whether

the findings are supported by substantial evidence and whether the correct law was applied. Mascio

v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d

650, 653 (4th Cir. 2005) (internal quotation marks omitted). A reviewing court does not reweigh

evidence or make credibility determinations in evaluating whether a decision is supported by

substantial evidence; “[w]here conflicting evidence allows reasonable minds to differ as to whether

a claimant is disabled,” this Court will defer to the Commissioner’s decision. Id. (internal quotation

marks omitted). Thus, the only issues on review are whether the Commissioner applied the correct

legal standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990).

III.     Discussion

         A.     Introduction

         The court has read the transcript of Plaintiff’s administrative hearing, closely read the

decision of the ALJ, and reviewed the exhibits contained in the administrative record. The issue

is not whether a court might have reached a different conclusion had he been presented with the

same testimony and evidentiary materials, but whether the decision of the administrative law judge

is supported by substantial evidence. The undersigned finds that it is.




                                                      2



          Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 2 of 10
       B.      Sequential Evaluation

       A five-step process, known as “sequential” review, is used by the Commissioner in

determining whether a Social Security claimant is disabled. The Commissioner evaluates a

disability claim under Title II pursuant to the following five-step analysis:

        a.     An individual who is working and engaging in substantial gainful activity will not
               be found to be “disabled” regardless of medical findings;

       b.      An individual who does not have a “severe impairment” will not be found to be
               disabled;

       c.      If an individual is not working and is suffering from a severe impairment that meets
               the durational requirement and that “meets or equals a listed impairment in
               Appendix 1” of Subpart P of Regulations No. 4, a finding of “disabled” will be
               made without consideration of vocational factors;

       d.      If, upon determining residual functional capacity, the Commissioner finds that an
               individual is capable of performing work he or she has done in the past, a finding
               of “not disabled” must be made;

       e.      If an individual’s residual functional capacity precludes the performance of past
               work, other factors including age, education, and past work experience, must be
               considered to determine if other work can be performed.

20 C.F.R. § 404.1520(b)-(f). In this case, the Commissioner determined Plaintiff’s claim at the

fifth step of the sequential evaluation process.

       C.      The Administrative Decision

       In rendering his decision, the ALJ first concluded that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date. (Tr. 17). At the second step, the ALJ found

that Plaintiff suffered from the following severe impairments: migraines, anxiety, depression, and

cervical osteoarthritis with radiculopathy. (Id.). At the third step, the ALJ found that Plaintiff did

not have an impairment or combination of impairments that met or medically equaled any of the

listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id.)


                                                      3



         Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 3 of 10
       The ALJ then found that Plaintiff has the RFC to perform light work as defined in 20 C.F.R.

§ 404.1567(b) except:

       “[she] cannot have concentrated exposure to noise exceeding a moderate level (as
       defined by the DOT and SCO), nor can she have concentrated exposure to vibration
       or hazards such as unprotected heights and open machinery. The claimant is limited
       to work involving simple, routine, repetitive tasks performed in two hour segments.
       She may have no contact with the public. She may have frequent contact with
       supervisors and coworkers, but no requirement of teamwork for task completion.
       She is limited to work that can be performed at a non-production pace, stable work
       setting, and no requirement for conflict resolution or crisis management.”

(Tr. 19). In making this finding, the ALJ considered all of Plaintiff’s symptoms and the extent to

which these symptoms could reasonably be accepted as consistent with the objective medical

evidence and other evidence, as required by 20 C.F.R. § 404.1529 and SSR 96-4p. (Id.) The ALJ

also considered opinion evidence in accordance with the requirements of 20 C.F.R. § 404.1527

and SSR 17-2p. (Id.) While the ALJ found that Plaintiff’s impairments could reasonably be

expected to cause the alleged symptoms, he determined that Plaintiff’s statements concerning the

intensity, persistence, and limiting effects of these symptoms were not entirely consistent with the

medical evidence and other evidence in the record. (Tr. 20).

       At the fourth step, the ALJ found that Plaintiff was no longer capable of performing her

past relevant work. (Tr. 23). At step five, the ALJ determined that in light of Plaintiff’s RFC, age,

education, and work experience, and based on testimony from a vocational expert (“VE”), that

Plaintiff could perform other unskilled jobs existing in significant numbers in the national

economy, such as laundry folder, electronics worker, or shipping receiving weigher. (Tr. 24).

Accordingly, the ALJ found that Plaintiff was not disabled under the Social Security Act. (Id.)




                                                 4




        Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 4 of 10
       D.      Discussion

               1.      Plaintiff’s Assignments of Error

       Plaintiff has made the following assignments of error: (1) the ALJ erred by failing to

reconcile an apparent conflict between the VE’s testimony and the DOT; and (2) the ALJ erred in

failing to give deference to Plaintiff’s treating clinicians. Plaintiff’s assignments of error will be

discussed seriatim.

               2.      Apparent Conflict between VE testimony and DOT

       Citing Thomas v. Berryhill, 916 F.3d 140 (4th Cir. 2019), Plaintiff argues that the RFC

limitation to simple routine repetitive tasks is inconsistent with the cited jobs, which require a GED

reasoning level of two and three. The laundry folder and electronics worker positions require a

reasoning level of 2 and the shipping receiver weigher position requires a reasoning level of three.

The Fourth Circuit has already settled this question, rejecting Plaintiff’s argument in its entirety:

there is no apparent conflict between the requirement of Level 2 reasoning and a limitation to

simple tasks. Lawrence v. Saul, 941 F.3d 140, 141-44 (4th Cir. 2019). In Lawrence, the claimant

advanced the precise argument as the one Plaintiff makes here, asserting that there was no

meaningful distinction between the “instructions” at issue in Thomas and the “tasks” at issue in

her residual functional capacity. Id. at 143. The Fourth Circuit declined to adopt that position,

refusing to equate “instructions” and “tasks,” and specifically finding that the key difference was

the limitation in Thomas to “short” instructions. Id.; see also King v. Saul, No. 19-1556, 2019 WL

6713598, at *1 (4th Cir. Dec. 10, 2019) (concluding “that Lawrence is controlling . . . and, thus,

there was no apparent conflict between a limitation to performing only simple routine repetitive



                                                  5




         Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 5 of 10
tasks and a position requiring” reasoning level 2). In reaching its decision in Lawrence, the Fourth

Circuit noted that its decision accorded with “every other circuit to consider this issue.” Lawrence,

941 F.3d at 144 n.8 (citing decisions from the Third, Seventh, Ninth, Tenth, and Eleventh Circuits).

       Because two of the three jobs cited by the ALJ do not conflict with the RFC limitation to

simple, routine, repetitive tasks, substantial evidence supports the ALJ’s step five finding.

       3.      Errors in Evaluating Medical Opinion Evidence

       Plaintiff next argues that the ALJ erred in the weight he assigned to Plaintiff’s two treating

sources, therapist Neisler and nurse practitioner Suddreth. Moreover, Plaintiff contends that the

ALJ failed to evaluate the opinion of consultative psychiatrist Steinmuller.

        Therapists and nurse practitioners are not acceptable medical sources, 20 C.F.R. §§

404.1502, 416.902, 404.1513(a), 416.913(a), and it cannot be error for the ALJ to give such an

opinion little or even no consideration. An ALJ is to weigh the opinions from sources who are not

acceptable medical sources in accordance with the following factors: (1) the examining

relationship; (2) the treatment relationship, including (a) the length of the relationship and the

frequency of examination as well as (b) the nature and extent of the relationship; (3) supportability;

(4) consistency; (5) specialization; and (6) any other relevant factors. 20 C.F.R. §§ 404.1527(c)

(1)-(6), 416.927(c) (1)-(6). The ALJ is not required to list each of the regulatory factors for opinion

evaluation in the decision. Davis v. Astrue, No. 7:10-CV-00231-D, 2012 WL 555782, at *8

(E.D.N.C. Jan. 5, 2012), report and recommendation adopted, No. 7:10-CV-231-D, 2012 WL

555304 (E.D.N.C. Feb. 17, 2012) (citing Vereen v. Astrue, No. 5:10–cv–569–FL, 2011 WL

6780788, at *3 (E.D.N.C. Dec. 27, 2011)).



                                                   6




         Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 6 of 10
       Ms. Yang asserts that opinions from her therapist and a nurse practitioner were entitled to

significant weight as opposed to lesser weight determined by the ALJ. However, an ALJ’s

determination “as to the weight to be assigned to a medical opinion generally will not be disturbed

absent some indication that the ALJ has dredged up ‘specious inconsistencies,’. . . or has failed to

give a sufficient reason for the weight afforded a particular opinion.” Dunn v. Colvin, 607 Fed.

App’x 264, 267 (4th Cir. 2015) (internal citations omitted). When arguing that the ALJ was

required to adopt these source opinions, Ms. Yang overlooks the ALJ’s regulatory duty to weigh

the evidence, including evidence from treating, other medical, and non-medical sources, when

determining the RFC. The ALJ “need not parrot a single medical opinion, or even assign ‘great

weight’ to any opinions, in determining an RFC assessment.” Jackson v. Comm’r, Soc. Sec., No.

CCB-13-2086, 2014 WL 1669105, at *2 (D. Md. Apr. 24, 2014). Indeed, the RFC determination

is a legal decision rather than a medical one, and the development of a claimant’s RFC is solely

within the province of the ALJ who considers “all of the relevant medical and other evidence”

when making a finding. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3); see also 20 C.F.R. §§

404.1527(e), 404.1546, 416.927(e), 416.946.

       The Court finds that substantial evidence supports the ALJ’s evaluation of these opinions.

The ALJ thoroughly discussed the medical and other evidence (Tr. 17-22) prior to evaluating these

opinions. When giving partial weight to Ms. Neisler’s opinion, the ALJ acknowledged Ms.

Neisler’s treatment relationship with Ms. Yang and explained that he credited this opinion to the

extent it was consistent with and supported by the mental limitations documented in the medical

record. See C.F.R. §§ 404.1527(c) (3)-(4), 416.927(c) (3)-(4). Importantly, the ALJ assessed Ms.



                                                 7




        Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 7 of 10
Yang’s allegations and explicitly rejected her allegations of debilitating mental symptoms based

on Ms. Neisler’s treatment notes showing improvement with treatment and the absence of

significant abnormalities, despite waxing and waning symptoms in response to situational

psychosocial stressors (Tr. 20). Likewise, the ALJ gave lesser weight to Ms. Suddareth’s opinion

noting that her indication of chronic absenteeism was inconsistent with and unsupported by the

evidence of record discussed by the ALJ. (Tr. 22).

       Plaintiff complains that the ALJ accorded greater weight to the State agency psychological

consultants’ opinions (Tr. 21). Unlike many primary care providers or even medical specialists

that a claimant may typically visit, state agency physicians are experts in the evaluation of the

medical issues in disability claims under the Social Security Act, and the ALJ must consider such

expert opinions insofar as they are supported by evidence in the case record. 20 C.F.R. §

404.1527(f) (2007); SSR 96-6P. Inasmuch as the ALJ is engaged in a determination of work

disability, the opinions obtained from non-examining medical sources (such as state agency

physicians) may be entitled to greater weight than the opinions of treating or examining sources.

SSR 96-6p. The opinion of a non-examining physician can, therefore, constitute substantial

evidence in support of the ALJ’s decision when it is consistent with the record. Smith v.

Schweicker, 795 F.2d 343, 345-346 (4th Cir. 1986); Gordon v. Schweiker, 725 F.2d 231, 235 (4th

Cir. 1984); 20 C.F.R. § 404.1527(d)(3) (2007) (the weight afforded to a medical opinion depends

upon the amount of relevant evidence, particularly medical signs and laboratory findings, provided

in support of the opinion).




                                                8




        Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 8 of 10
       The ALJ properly evaluated the State agency consultants’ opinions pursuant to the

regulatory factors and explained that these opinions were generally consistent with and supported

by the evidence although the ALJ found that the record warranted further restrictions in

understanding, remembering, and applying information; interacting and relating with others; and

concentrating, persisting, or maintaining pace. (Tr. 21-22). See C.F.R. §§ 404.1527(c) (3)-(4),

416.927(c) (3)-(4); see also Baldwin v. Colvin, No. 2:12-cv-76, 2014 WL 3939213, *2 (W.D.N.C.

Aug. 12, 2014) (“Under Social Security Administration regulations, the expert opinions of the

examining medical sources and state agency reviewing doctors may amount to substantial

evidence where they represent a reasonable reading of the relevant medical evidence.”). The ALJ’s

analysis of the evidence supports his finding. (Tr. 17-22).

       Lastly, the Plaintiff argues that the ALJ erred by failing to adopt or reject the medical

opinion offered by consultative psychiatric examiner, Warren J. Steinmuller, M.D. The ALJ did

acknowledge Dr. Steinmuller’s findings of “decreased focus, concentration, recall, and memory”

during the one-time consultative examination when discussing the longitudinal medical evidence,

and the ALJ accounted for these difficulties by including corresponding RFC limitations

addressing Ms. Yang abilities to stay on task and adapt to the work environment among other

limitations. (Tr. 19). To the extent the ALJ may have erred by failing to explicitly assign weight

to Dr. Steinmuller’s opinion, any such error is harmless because it would not change the outcome

of the ALJ’s decision. See Dover v. Astrue, No. 1:11CV120, 2012 WL 1416410, *5 (W.D.N.C.

March 19, 2012) (“even assuming that the ALJ did err, such error by the ALJ was harmless because

the remand would not lead to a different result.”).



                                                 9




        Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 9 of 10
       The Court finds that the ALJ applied the appropriate law and supported specific findings

of fact with substantial evidence when evaluating Ms. Yang’s symptoms to determine the RFC.

       E.      Conclusion

       The undersigned has carefully reviewed the decision of the ALJ, the transcript of

proceedings, Plaintiff’s motion and brief, the Commissioner’s responsive pleading, and Plaintiff’s

assignments of error. Review of the entire record reveals that the decision of the ALJ is supported

by substantial evidence. See Richardson v. Perales, supra; Hays v. Sullivan, supra. Finding that

there was “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion,” Richardson v. Perales, supra, Plaintiff’s Motion for Summary Judgment will be

denied, the Commissioner’s Motion for Summary Judgment will be granted, and the decision of

the Commissioner will be affirmed.

       IT IS, THEREFORE, ORDERED that

       (1)     the decision of the Commissioner, denying the relief sought by Plaintiff, is

               AFFIRMED;

       (2)     the Plaintiff’s Motion for Summary Judgment is DENIED;

       (3)     the Commissioner’s Motion for Summary Judgment is GRANTED; and

       (4)     this action is DISMISSED.



                                            Signed: August 19, 2020




                                                10




        Case 3:19-cv-00699-GCM Document 18 Filed 08/19/20 Page 10 of 10
